Carni, J. (concurring).
I respectfully concur in the result. I agree with the conclusion of the majority that defendant Michael J. Hale is not an insured under the insurance policy issued by plaintiff to defendant Regional Integrated Logistics, Inc. (Regional), but my reasoning differs from that of the majority. Regardless of whether Regional owned, hired, or borrowed Hale’s 2000 Audi motor vehicle, there is no dispute that Hale’s vehicle was a “private passenger type auto” within the meaning of the “Who is An Insured” section of the policy. The definition of an insured under Regional’s policy is contained in the “Coverage” section of the policy, and the “Exclusions” from coverage are contained in an entirely distinct section of the policy. The plain language of the coverage section of the policy provides that “[t]he owner or anyone else from whom you hire or borrow a covered ‘private passenger type auto’ ” is not an insured. Inasmuch as Hale was operating a “private passenger type auto,” he was not an insured under the coverage section of the policy, and there is no coverage. Because there is no coverage, Regional had “no obligation to disclaim or deny” coverage (Zappone v Home Ins. Co., 55 NY2d 131, 139 [1982]).
Scudder, P.J., and Gorski, J., dissent in part and vote to affirm in the following memorandum.